DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-8, 10-11, 13-15, and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ooi et al. (US 2004/0087058) (“Ooi”) in view of Riekkinen et al. (US 2010/0067167) (“Riekkinen”).
With regard to claim 1, figures 1 and 2 of Ooi discloses a microelectronic device comprising: a plurality of organic dielectric layers (31, 32, 33); and a ferroelectric capacitor 50 formed in-situ with at least one organic dielectric layer 32 of the plurality of organic dielectric layers (31, 32, 33), and the ferroelectric capacitor 50 includes first 51 and second conductive electrodes 52 and a ferroelectric layer 54 (“the dielectric film may be formed of a ferroelectric film “, par [0099]) that is positioned between the first 51 and second conductive electrodes 52.
	Ooi does not disclose an inductor that is electrically coupled to one of the first or second electrodes but not to the other of the first or second electrodes of the tunable ferroelectric capacitor.
	However, figures 6a-6c of Riekkinen discloses an inductor L that is electrically coupled to one of the first (top electrode of capacitor connected to AC2, fig. 6a) or second electrodes but not to the other (bottom electrode of capacitor connected to AC2, fig. 6a) of the first or second electrodes of the tunable ferroelectric capacitor (capacitor accessible via contact AC2).
	Therefore, it would have been obvious to one of ordinary skill in the art to form the capacitor of Ooi with integrated low-loss inductors and tunable, ferroelectric capacitors as taught in Riekkinen in order to provide a tunable "pi-network", typically used as impedance matching network.  See par [0038] of Riekkinen. 
With regard to claims 3 and 13, Ooi does not disclose that the ferroelectric capacitor comprises a high-k capacitor having a tunable capacitance based on applying a voltage across the first and second electrodes to cause a change in polarization of the ferroelectric layer and thus a change in dielectric properties of the ferroelectric layer.
However, figures 6a-6c of Riekkinen discloses that the tunable ferroelectric capacitor (“tunable, ferroelectric capacitors”, par [0038]) comprises a high-k capacitor having a tunable capacitance (“tunable, ferroelectric capacitors”, par [0038]) based on applying a voltage DC1 across the first and second electrodes (capacitor connected to AC2, fig. 6c) to cause a change in polarization of the ferroelectric layer (“tunable, ferroelectric capacitors”, par [0038]) and thus a change in dielectric properties of the ferroelectric layer (“tunable, ferroelectric capacitors”, par [0038]).
	Therefore, it would have been obvious to one of ordinary skill in the art to form the capacitor of Ooi with the tunable, ferroelectric capacitors as taught in Riekkinen in order to provide a tunable "pi-network", typically used as impedance matching network.  See par [0038] of Riekkinen. 
With regard to claims 4 and 14, Ooi does not disclose that the tunable capacitance of the ferroelectric capacitor enables a reconfigurable microelectronic device.
However, figures 6a-6c of Riekkinen discloses that the tunable capacitance of the tunable ferroelectric capacitor (“tunable, ferroelectric capacitors”, par [0038]) enables a reconfigurable microelectronic device (“tunable "pi-network", typically used as impedance matching network”, par [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the capacitor of Ooi with the tunable, ferroelectric capacitors as taught in Riekkinen in order to provide a tunable "pi-network", typically used as impedance matching network.  See par [0038] of Riekkinen. 
With regard to claims 6 and 15, figures 1 and 2 of Ooi discloses that the ferroelectric layer 54 comprises at least one of ferroelectric material (“dielectric film may be formed of a ferroelectric film”, par [0099]), ferroelectric perovskite, lead zirconate titanate (PZT), barium strontium titanate (BST), barium titanate (BTO) (“dielectric film may be formed of a ferroelectric film such as a barium titanate film”, par [0099]), and sodium potassium niobate (KNN).
With regard to claim 7, figures 1 and 2 of Ooi discloses that the ferroelectric capacitor 50 is formed in- situ with a single organic dielectric layer 33 of the plurality of organic dielectric layers (33, 32, 31).
Ooi does not disclose a tunable ferroelectric capacitor. 
However, figures 6a-6c of Riekkinen discloses a tunable ferroelectric capacitor (“tunable, ferroelectric capacitors”, par [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the capacitor of Ooi with the tunable, ferroelectric capacitors as taught in Riekkinen in order to provide a tunable "pi-network", typically used as impedance matching network.  See par [0038] of Riekkinen. 
With regard to claim 8, figures 1 and 2 of Oo discloses that each electrode (51, 52) of the ferroelectric capacitor 50 is formed with a horizontal configuration with the ferroelectric layer 54 being disposed between the electrodes (51, 52) in a horizontal layer.
Ooi does not disclose a tunable ferroelectric capacitor. 
However, figures 6a-6c of Riekkinen discloses a tunable ferroelectric capacitor (“tunable, ferroelectric capacitors”, par [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the capacitor of Ooi with the tunable, ferroelectric capacitors as taught in Riekkinen in order to provide a tunable "pi-network", typically used as impedance matching network.  See par [0038] of Riekkinen. 
With regard to claim 10, figures 1 and 2 of Ooi discloses a microelectronic device comprising: a plurality of organic dielectric layers (31, 32, 33); and a ferroelectric capacitor 50 formed in-situ with at least one organic dielectric layer 32 of the plurality of organic dielectric layers (31, 32, 33), and the ferroelectric capacitor 50 includes first 51 and second conductive electrodes 52 and a ferroelectric layer 54 (“the dielectric film may be formed of a ferroelectric film “, par [0099]) that is positioned between the first 51 and second conductive electrodes 52.
	Ooi does not disclose a first and second tunable ferroelectric capacitor; and an inductor that is electrically coupled to one of the first or second electrodes of the first tunable ferroelectric capacitor but not to the other of the first or second electrodes of the first tunable ferroelectric capacitor, and the inductor electrically coupled to one of the first or second electrodes of the second tunable ferroelectric capacitor but not to the other of the first or second electrodes of the second tunable ferroelectric capacitor. 
	However, figures 6a-6c of Riekkinen discloses a first (capacitor assessed by AC2) and second 22 tunable ferroelectric capacitor; and an inductor L that is electrically coupled to one of the first (top electrode of capacitor connected to AC2, fig. 6a) or second electrodes of the first tunable ferroelectric capacitor (capacitor accessible via contact AC2) but not to the other (bottom electrode of capacitor accessible via contact AC2, fig. 6a) of the first or second electrodes of the first tunable ferroelectric capacitor (capacitor accessible via contact AC2), and the inductor L electrically coupled to one of the first (top electrode of capacitor connected to AC3, fig. 6a) or second electrodes of the second tunable ferroelectric capacitor (capacitor accessible via contact AC3) but not to the other (bottom electrode of capacitor accessible via contact AC3, fig. 6a) of the first or second electrodes of the second tunable ferroelectric capacitor (capacitor accessible via contact AC3).
Therefore, it would have been obvious to one of ordinary skill in the art to form the capacitor of Ooi with the tunable, ferroelectric capacitors as taught in Riekkinen in order to provide a tunable "pi-network", typically used as impedance matching network.  See par [0038] of Riekkinen. 
With regard to claim 11, Ooi does not disclose that the inductor is to provide a filter capacitor inductor capacitor (CLC) network.
However, figures 6a-6c of Riekkinen discloses that the inductor L is to provide a filter capacitor inductor capacitor (CLC) network (“impedance matching network”, par [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the capacitor of Ooi with the tunable, ferroelectric capacitors as taught in Riekkinen in order to provide a tunable "pi-network", typically used as impedance matching network.  See par [0038] of Riekkinen. 
With regard to claim 18, figures 1 and 2 of Ooi discloses a computing device comprising: an integrated circuit die 60; and a package substrate 30 coupled to the integrated circuit die 60, the package substrate 30 includes a plurality of organic dielectric layers (31, 32, 33); and a ferroelectric capacitor 50 formed in-situ with at least one organic dielectric layer 32 of the plurality of organic dielectric layers (31, 32, 33), and the ferroelectric capacitor 50 includes first 51 and second conductive electrodes 52 and a ferroelectric layer 54 (“the dielectric film may be formed of a ferroelectric film “, par [0099]) that is positioned between the first 51 and second conductive electrodes 52.
	Ooi does not disclose a tunable ferroelectric capacitor, and an inductor that is electrically coupled to one of the first or second electrodes but not to the other of the first or second electrodes of the tunable ferroelectric capacitor. 
	However, figures 6a-6c of Riekkinen discloses a tunable ferroelectric capacitor 20, and an inductor L that is electrically coupled to one of the first (top electrode of capacitor connected to AC2, fig. 6a) or second electrodes but not to the other (bottom electrode of capacitor connected to AC2, fig. 6a) of the first or second electrodes of the tunable ferroelectric capacitor (capacitor accessible via contact AC2).
	Therefore, it would have been obvious to one of ordinary skill in the art to form the capacitor of Ooi with integrated low-loss inductors and tunable, ferroelectric capacitors as taught in Riekkinen in order to provide a tunable "pi-network", typically used as impedance matching network.  See par [0038] of Riekkinen.
With regard to claim 19, figures 1 and 2 of Ooi discloses that the inductor is to provide a capacitor inductor (LC) network.
However, figures 6a-6c of Riekkinen discloses that the inductor L is to provide a capacitor inductor (LC) network (“pi-network”, par [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the capacitor of Ooi with integrated low-loss inductors and tunable, ferroelectric capacitors as taught in Riekkinen in order to provide a tunable "pi-network", typically used as impedance matching network.  See par [0038] of Riekkinen. 
With regard to claim 20, figures 1 and 2 of Ooi discloses that the integrated circuit die 60 is coupled to one of the electrodes 51 of the ferroelectric capacitor 50.
Ooi does not disclose a tunable ferroelectric capacitor. 
However, figures 6a-6c of Riekkinen discloses a tunable ferroelectric capacitor (“tunable, ferroelectric capacitors”, par [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the capacitor of Ooi with the tunable, ferroelectric capacitors as taught in Riekkinen in order to provide a tunable "pi-network", typically used as impedance matching network.  See par [0038] of Riekkinen. 
With regard to claim 21, figures 1 and 2 of Ooi discloses that a printed circuit board (“printed circuit board”, par [0033]) coupled to the package substrate 30.
With regard to claim 22, Ooi does not disclose that tunable ferroelectric capacitor is utilized in a tunable filter.
However, figures 6a-6c of Riekkinen that tunable ferroelectric capacitor (“tunable, ferroelectric capacitors”, par [0038]) is utilized in a tunable filter (“tunable "pi-network"”, par [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the capacitor of Ooi with the tunable, ferroelectric capacitors as taught in Riekkinen in order to provide a tunable "pi-network", typically used as impedance matching network.  See par [0038] of Riekkinen. 
With regard to claim 23, Ooi does not disclose that the tunable ferroelectric capacitor is utilized in a tunable phase shifter.
However, figures 6a-6c of Riekkinen discloses that the tunable ferroelectric capacitor (“tunable, ferroelectric capacitors”, par [0038]) is utilized in a tunable phase shifter (“tunable "pi-network"”, par [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the capacitor of Ooi with the tunable, ferroelectric capacitors and inductor as taught in Riekkinen in order to provide a tunable "pi-network", typically used as impedance matching network.  See par [0038] of Riekkinen. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ooi et al. (US 2004/0087058) (“Ooi”), Riekkinen et al. (US 2010/0067167) (“Riekkinen”), and Furukawa et al. (US 2011/0051309) (“Furukawa”).
With regard to claim 5, Ooi and Riekkinen does not disclose that the tunable capacitance of the tunable ferroelectric capacitor has a tuning ratio of maximum capacitance to minimum capacitance that is approximately 1.01 to 3. 
However, Furukawa discloses that the tunable capacitance of the tunable ferroelectric capacitor has a tuning ratio of maximum capacitance to minimum capacitance that is approximately 1.01 to 3 (“ferroelectric tunable capacitors have a relatively high (up to 3.5) tuning ratio”, par [0011]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the capacitor of Ooi with the tuning ratio as taught in Furukawa in order to provide ferroelectric tunable capacitors with a relatively high (up to 3.5) tuning ratio, an excellent power consumption (extremely low), and a very fast response time.  See par [0011] of Furukawa.  

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ooi et al. (US 2004/0087058) (“Ooi”), Riekkinen et al. (US 2010/0067167) (“Riekkinen”), and Evans, Jr. et al. (US 2012/0134196) (“Evans”).
With regard to claim 9 and 17, Ooi and Lee do not disclose that each electrode of the tunable ferroelectric capacitor is formed with an interdigitated configuration.
However, figures 6a-6c of Riekkinen discloses a tunable ferroelectric capacitor (“tunable, ferroelectric capacitors”, par [0038]).
Riekkinen does not disclose an interdigitated configuration.
However, Evans discloses an interdigitated configuration (“interdigitated electrodes”, par [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the capacitor of Ooi with the tunable, ferroelectric capacitors as taught in Riekkinen in order to provide a tunable "pi-network", typically used as impedance matching network.  See par [0038] of Riekkinen. 
It would have also have been obvious to one of ordinary skill in the art to form the capacitor of Ooi with the interdigitated electrode as taught in Evans in order to provide increased effective surface area.  See par [0043] of Evans.  


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ooi et al. (US 2004/0087058) (“Ooi”), Riekkinen et al. (US 2010/0067167) (“Riekkinen”), and Kim (US 2015/0255381). 
With regard to claim 12, figure 1 of Ooi discloses a first die 60 coupled to one of the electrodes 52 of the first ferroelectric capacitor 50. 
Ooi do not disclose a first tunable ferroelectric capacitor; second die coupled to one of the electrodes of the second tunable ferroelectric capacitor.
However, figures 6a-6c of Riekkinen disclose a first tunable ferroelectric capacitor (capacitor assessible via contact AC2); second tunable ferroelectric capacitor (capacitor assessible via contact AC3).
Riekkinen does not disclose second die coupled to one of the electrodes of the second tunable ferroelectric capacitor.
However, Kim discloses a second die 220 coupled to one of the electrodes of the second ferroelectric capacitor 310.  See par [0084] of Kim. 
Therefore, it would have been obvious to one of ordinary skill in the art to form the capacitor of Ooi with integrated low-loss inductors and tunable, ferroelectric capacitors as taught in Riekkinen in order to provide a tunable "pi-network", typically used as impedance matching network.  See par [0038] of Riekkinen. 
It would have been obvious to one of ordinary skill in the art to form substrate of Ooi with a second decoupling capacitor and die as taught in Kim in order to provide a semiconductor package having a structure capable of improving power integrity.  See par [0031] of Kim. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ooi et al. (US 2004/0087058) (“Ooi”), Riekkinen et al. (US 2010/0067167) (“Riekkinen”), and Nishiyama (US 2017/0229246). 
With regard to claim 16, Ooi and Riekkinen do not discloses that each ferroelectric capacitor is formed with multiple ferroelectric layers disposed between multiple layers of the first electrode. 
However, figure 2 of Nishiyama discloses that each ferroelectric capacitor 21 is formed with multiple ferroelectric layers 212disposed between multiple layers of the first electrode 214a.
Therefore, it would have been obvious to one of ordinary skill in the art to form the capacitor of Ooi with the multiple layer body as taught by Nishiyama in order to provide a high-dielectric-constant multilayer ceramic capacitor having a ferroelectric layer made of a ferroelectric material.  See par [0033] of Nishiyama. 


Response to Arguments
Applicant’s arguments with respect to the new amendment in claims 1, 10, 18   have been considered and are addressed in the new rejection stated above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                                        8/5/2022